Citation Nr: 0928887	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2003, the Veteran testified before a Decision 
Review Officer at the RO.  A transcript of that proceeding is 
of record.  The Veteran was scheduled to testify at a September 
2005 Board hearing but did not appear for the hearing.  He has 
not requested that the hearing be rescheduled.  Accordingly, 
his request for a Board hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).

When this case most recently was before the Board in September 
2006, the Board denied the claim for service connection for 
bipolar disorder.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an Order dated in June 2008, the Court granted a joint motion 
of the parties and remanded the claim to the Board for action 
consistent with the joint motion.  

The appeal is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The joint motion states that the Board did not provide adequate 
reasons and bases to support its conclusion that a medical 
examination was not necessary to decide the Veteran's claim.  
Specifically, the joint motion provides that the Board should 
address service treatment records showing that the Veteran fell 
from a vehicle; the Veteran's testimony that he received 
treatment in service to "slow me down and put me to sleep"; 
and the Veteran's allegation that he was disciplined and 
received two Article 15s for repeatedly fighting in service.

Service treatment records reflect no complaint related to any 
head injury, much less any head injury related to a fall from a 
vehicle.  Although the Veteran reported having injured his back 
after falling from a truck and reported injuring his lower 
limbs several times after slipping and falling, service 
treatment records contain no indication that he ever sustained 
any type of head trauma.  Indeed, the Veteran specifically 
denied having a history of head injury in the report of medical 
history he completed in May 1993, shortly before his discharge 
from service.

Service treatment records do reflect that in June 1990 the 
Veteran was admitted to a substance abuse program.  A single-
page admission sheet notes that he repeatedly used alcohol and 
marijuana.  Although the Veteran told several VA health care 
providers that he had received ongoing substance abuse 
treatment in service, no other pertinent treatment records are 
associated with the claims folders.  Since the Veteran alleges 
that his in-service treatment for substance abuse is pertinent 
to his claim for service connection for bipolar disorder, any 
outstanding service treatment records, to include any records 
related to treatment for mental health or substance abuse 
problems, must be obtained.  See 38 C.F.R. § 3.159(c)(2) 
(2008).

The June 1990 single-page admission sheet also notes that the 
Veteran had received an Article 15,  but it does not indicate 
the reason for that disciplinary action.  The Veteran told his 
VA health care providers that he had received two Article 15s 
for fighting and that instead of being given a court-martial he 
was discharged for possession of drugs and for 
"psychotic...mental distress."  The Veteran's DD Form 214 
indicates that he was discharged for misconduct related to 
abuse of illegal drugs, but no other service personnel records 
are of record.  Since these records may pertain to the 
Veteran's claim, they also must be obtained.  Id.

Finally, once the ordered development is completed, the Veteran 
should be afforded a VA examination to determine the etiology 
of his bipolar disorder.  See 38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED to the RO or AMC for the 
following actions:

1.  The RO or AMC should obtain any 
outstanding service treatment records, 
particularly the Veteran's mental health 
records showing possible treatment for 
mental health and substance abuse 
problems.  It also should obtain the 
Veteran's service personnel records.  All 
attempts to obtain these records should 
be documented in the claims folders.  The 
RO or AMC should continue its attempts to 
obtain these records until it is 
reasonably certain that further attempts 
would be futile or that the records do 
not exist.

2.  After completion of #1, the Veteran 
should be afforded a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
bipolar disorder.  The claims folders 
should be made available to and reviewed by 
the examiner.  All necessary tests should 
be conducted.

Based on the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran's bipolar disorder was 
present during active service or is 
etiologically related to his active 
service.  The rationale for each opinion 
expressed must be provided.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  After completion of #1-3, the RO 
should readjudicate the Veteran's claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

